Appeal by defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered February 25, 1988, convicting him of burglary in the second degree (two counts), criminal mischief in the fourth degree, and petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
Contrary to the defendant’s contentions, we do not find that the court improvidently exercised its discretion in ruling, upon the Sandoval application (People v Sandoval, 34 NY2d 371), that the People could cross-examine the defendant as to the nature of his prior conviction of attempted robbery in the third degree (see, People v Bennette, 56 NY2d 142, 146-148; People v Mayrant, 43 NY2d 236, 239-240).
We note that the sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80), especially in light of the fact that the defendant could have received consecutive sentences herein.
We have examined the defendant’s remaining contentions and find them to be without merit. Rubin, J. P., Balletta, Rosenblatt and Miller, JJ., concur.